Exhibit 10.4


FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT is dated as of March 29, 2018
(this "Agreement") by and between, National Storage Affiliates Trust, a Maryland
real estate investment trust (the "Company"), and Tamara D. Fischer (the
"Executive").


RECITALS


WHEREAS, the undersigned are parties to that certain Employment Agreement dated
as of April 28, 2015 (the "Employment Agreement"); and
WHEREAS, the parties hereto desire to amend the Employment Agreement on the
terms and conditions contained herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual promises made
herein, and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree to amend the
Employment Agreement as follows:
1.Amendment. The Employment Agreement is hereby amended effective July 1, 2018
by deleting references to "Executive Vice President" in Sections 2 and 6.1(b) of
the Employment Agreement and replacing them with "President".


All other provisions of the Employment Agreement not amended herein remain
unchanged and in full force and effect in accordance with their terms.








[Signature Page Follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this amendment as of the
day and year first above written.
                        
COMPANY:


NATIONAL STORAGE AFFILIATES TRUST








By: /s/ Arlen D. Nordhagen
Name:    Arlen D. Nordhagen
Title:    Authorized Signatory




EXECUTIVE:




/s/ Tamara D. Fischer
Name: Tamara D. Fischer















